FILED
                                                              DEC 02 2016
 1                          NOT FOR PUBLICATION
                                                          SUSAN M. SPRAUL, CLERK
 2                                                          U.S. BKCY. APP. PANEL
                                                            OF THE NINTH CIRCUIT

 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )        BAP No.    CC-16-1149-FPaKi
                                   )
 6   THE DISCIPLINARY PROCEEDING   )        Bk. No.    2:15-mp-00111-ES
     OF PHILIP E. KOEBEL.          )
 7                                 )
     ______________________________)
 8                                 )
     PHILIP E. KOEBEL,             )        MEMORANDUM*
 9                                 )
                    Appellant.     )
10   ______________________________)
11
                    Argued and Submitted on November 17, 2016
12                           at Pasadena, California
13                          Filed – December 2, 2016
14             Appeal from the United States Bankruptcy Court
                   for the Central District of California
15
         Honorable Erithe Smith, Richard Neiter, and Julia Brand,
16                      Bankruptcy Judges, Presiding
17
18   Appearances:      Appellant Philip E. Koebel argued pro se.
19
     Before: FARIS, PAPPAS,** and KIRSCHER, Bankruptcy Judges.
20
21
22
23
24
          *
            This disposition is not appropriate for publication.
25   Although it may be cited for whatever persuasive value it may
26   have, see Fed. R. App. P. 32.1, it has no precedential value, see
     9th Cir. BAP Rule 8024-1.
27
          **
            The Honorable Jim D. Pappas, United States Bankruptcy
28   Judge for the District of Idaho, sitting by designation.

                                        1
 1                                INTRODUCTION
 2        Appellant Philip E. Koebel appeals from a bankruptcy
 3   disciplinary panel’s decision to discipline him for his conduct
 4   while representing his client in concurrent chapter 71 and 13
 5   cases and proceedings.    Mr. Koebel presents us with a deficient
 6   appellate brief that completely fails to address the disciplinary
 7   panel’s ruling.    Rather, he focuses on issues that the BAP
 8   already decided against him in a prior appeal.       Accordingly, we
 9   AFFIRM.
10                             FACTUAL BACKGROUND2
11   A.   The chapter 7 case
12        Mr. Koebel is an attorney who represented debtor Ruben
13   Gonzalez Cuevas in a chapter 7 case (the “Chapter 7 Case”) filed
14   in 2007.    Mr. Cuevas resided with his mother at property located
15   in Altadena, California (the “Property”).       Mr. Cuevas’ sister,
16   Graciela Dibble, was appointed trustee of the Juliana Cuevas
17   Living Trust (the “Mother’s Trust”) upon their mother’s death in
18   2005.    She pursued a number of actions in California state court
19   to establish that the Mother’s Trust was the legal owner of the
20   Property and to evict Mr. Cuevas from the Property.       The superior
21   court issued a writ of possession with an eviction date of
22
          1
23          Unless specified otherwise, all chapter and section
     references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
24   all “Rule” references are to the Federal Rules of Bankruptcy
     Procedure, Rules 1001-9037.
25
          2
26          We have exercised our discretion to review the bankruptcy
     court’s dockets in the chapter 7 case, chapter 13 case, and
27   disciplinary proceeding, as appropriate. See Woods & Erickson,
     LLP v. Leonard (In re AVI, Inc.), 389 B.R. 721, 725 n.2 (9th Cir.
28   BAP 2008).

                                       2
 1   October 4, 2007.
 2        Two days before the eviction date, Mr. Cuevas filed his
 3   chapter 7 petition to stay the eviction while he sought to vacate
 4   the state court orders.   Ms. Dibble obtained relief from the
 5   automatic stay to continue litigating against Mr. Cuevas.
 6        Initially, the chapter 7 trustee deferred to Ms. Dibble’s
 7   efforts to liquidate the Property.    But when Ms. Dibble failed to
 8   evict Mr. Cuevas from the Property, collect rent, or liquidate
 9   the Property, the chapter 7 trustee successfully moved the
10   probate court to remove Ms. Dibble and appoint Stevan Chandler as
11   trustee of the Mother’s Trust.
12        Meanwhile, Mr. Cuevas was busy initiating litigation in his
13   bankruptcy case.   He filed three motions to dismiss the Chapter 7
14   Case, a motion to convert, an objection to a claim by the
15   Franchise Tax Board, and an adversary proceeding against the
16   chapter 7 trustee seeking a declaration that Mr. Cuevas’ interest
17   in the Mother’s Trust was not the property of the bankruptcy
18   estate; all were unsuccessful.
19        The chapter 7 trustee objected to Mr. Cuevas’ claimed
20   homestead exemption.   He argued that Mr. Cuevas only had an
21   interest in the Mother’s Trust – not the Property itself - and
22   could not claim a homestead exemption in the Property.    The court
23   sustained the objection and disallowed the homestead exemption.
24        The probate trustee succeeded in transferring title to the
25   Property into the Mother’s Trust.    He initiated an unlawful
26   detainer action against Mr. Cuevas, with trial set for January
27   2015.
28

                                      3
 1   B.   The chapter 13 case
 2        While the Chapter 7 Case was pending, Mr. Cuevas filed a
 3   chapter 13 petition on December 1, 2014 (the “Chapter 13 Case”),
 4   which stayed the unlawful detainer action.3   On his schedules, he
 5   claimed a homestead exemption in the Property in the amount of
 6   $175,000 despite the bankruptcy court’s order sustaining the
 7   chapter 7 trustee’s objection to exemption in the Chapter 7 Case.
 8   He listed his debts as $21,334.40, his monthly income as
 9   $1,074.01, and monthly expenses as $975.    Additionally, he stated
10   that the Property was protected by the court’s order in the
11   Chapter 7 Case that precluded Ms. Dibble from evicting or
12   ejecting Mr. Cuevas absent further order from the court granting
13   relief from stay.
14        Mr. Cuevas’ chapter 13 plan proposed monthly payments of $99
15   for sixty months.    The plan “assume[d] $195,000 from distribution
16   of [the Mother’s Trust]/[Chapter 7 Case] less $175,000
17   homestead.”    Mr. Cuevas stated elsewhere in the plan that the
18   calculations assumed a $195,000 distribution from the Chapter 7
19   Case.    These assertions were disingenuous at best; as we note
20   above, Mr. Cuevas was vigorously attempting to thwart the
21   Chapter 7 Case.    He also filed a motion to continue the automatic
22   stay and asserted that he was entitled to a homestead exemption
23   in the Property.
24   C.   The orders to show cause and sanctions
25        On December 23, 2014, the court in the Chapter 13 Case sua
26
27
          3
            Mr. Cuevas had received a discharge in the Chapter 7 Case
28   on May 30, 2014, but the case remained open.

                                       4
 1   sponte issued an order to show cause that directed Mr. Cuevas to
 2   show cause why the Chapter 13 Case should not be dismissed
 3   because he was already a debtor in the concurrent Chapter 7 Case.
 4   Mr. Cuevas responded that successive bankruptcy cases were
 5   permissible and that he had filed the Chapter 13 Case in good
 6   faith.   He withdrew his motion to continue the automatic stay.
 7        The bankruptcy court disagreed with Mr. Cuevas, saying that
 8   there was little or no post-chapter-7 debt to deal with in the
 9   Chapter 13 Case, no prospect of Mr. Cuevas receiving a discharge,
10   and no real source of income or assets available to permit
11   Mr. Cuevas to pay any debts.   As such, there was no legitimate
12   bankruptcy purpose behind the filing of the Chapter 13 Case.       The
13   court stated that the assumptions underlying the chapter 13 plan
14   ignored the bankruptcy court’s rulings regarding the relief from
15   stay and homestead exemption in the Chapter 7 Case.       The court
16   dismissed the Chapter 13 Case and barred Mr. Cuevas from filing a
17   new bankruptcy case for a period of two years.
18        On January 16, 2015, the bankruptcy court issued an order
19   directing Mr. Koebel to appear and show cause why he should not
20   be sanctioned (“Sanctions OSC”).       It said that Mr. Koebel’s
21   filing of Mr. Cuevas’ chapter 13 petition and the various
22   positions Mr. Koebel took in the Chapter 13 Case tended to
23   demonstrate that sanctions were warranted.
24        Additionally, the probate trustee filed a motion for
25   attorneys’ fees against Mr. Koebel under Rule 9011.
26        In the meantime, Mr. Cuevas and Mr. Koebel appealed the
27   dismissal order and the Sanctions OSC to the BAP.       The BAP
28   dismissed the appeal of the Sanctions OSC as interlocutory.        It

                                        5
 1   also granted Mr. Cuevas a limited remand of the appeal of the
 2   dismissal order to seek relief from the bankruptcy court.
 3        On remand, Mr. Cuevas filed a motion to “correct” the
 4   dismissal order.   The bankruptcy court issued a detailed
 5   memorandum decision disposing of the motion to correct, the
 6   Sanctions OSC, and the probate trustee’s motion for fees.    The
 7   court determined that Mr. Cuevas only filed the Chapter 13 Case
 8   to delay his eviction and increase the costs of litigation.    The
 9   court described as “nonsense” Mr. Cuevas’ explanations as to why
10   he needed to pursue chapter 13 relief.   The court said that his
11   theories about his ability to fund his chapter 13 plan were
12   shams.
13        Regarding the Sanctions OSC, the bankruptcy court sanctioned
14   Mr. Koebel under its inherent powers and Rule 9011.   It said:
15             There is clear and convincing evidence that
          Mr. Koebel did in fact operate in bad faith, and
16        additionally and alternatively engaged in willful
          misconduct, by filing this chapter 13 case for the
17        purpose of delaying and obstructing the Probate Trustee
          and the Chapter 7 Trustee, including staying the
18        unlawful detainer trial and needlessly increasing the
          costs of litigation. The debtor had no genuine need,
19        let alone any ability, to reorganize his finances in
          chapter 13. Moreover, after filing the petition
20        Mr. Koebel continued to engage in further bad faith and
          willful misconduct as described above, including false
21        and misleading representations to this court, and
          frivolous and wasteful litigation.
22
23        The bankruptcy court sanctioned Mr. Koebel as follows:
24   (1) an award of $15,346.30 in attorneys’ fees and costs paid to
25   the probate trustee; (2) an award of $2,110.60 in attorneys’ fees
26   and costs paid to the chapter 7 trustee; and (3) referral to the
27   Central District of California bankruptcy disciplinary panel,
28   with a recommendation to refer Mr. Koebel to the California state

                                      6
 1   bar, suspend him from practice for six months or longer, and
 2   subject him to a probationary period of practice for four and a
 3   half years.    The court reasoned that Mr. Koebel’s subjective bad
 4   faith and objectively unreasonable conduct concerning the
 5   chapter 13 petition and the opposition to the dismissal of the
 6   Chapter 13 Case constituted ample ground for the imposition of
 7   sanctions under Rule 9011 and the court’s inherent powers.
 8        Mr. Cuevas and Mr. Koebel appealed the bankruptcy court’s
 9   dismissal order and the sanctions order against Mr. Koebel, BAP
10   nos. CC-15-1032-KuKiTa and CC-15-1353-KuKiTa (the “Related
11   Appeals”).    On October 5, 2016, while the present appeal was
12   pending, the BAP affirmed the bankruptcy court in the Related
13   Appeals, holding that the appellants did not offer any argument
14   justifying reversal of the dismissal order and did not
15   specifically and distinctly challenge the sanctions order.
16        On November 3, 2016, Mr. Koebel and Mr. Cuevas appealed the
17   judgment in the Related Appeals to the Ninth Circuit Court of
18   Appeals.
19   D.   The disciplinary proceeding
20        Following Mr. Koebel’s referral to the disciplinary panel,
21   Mr. Koebel argued that sanctions were not warranted because:
22   (1) he filed the Chapter 13 Case in good faith; (2) additional
23   funds from the Chapter 7 Case may be used to increase the
24   percentage distribution to creditors; (3) the claimed homestead
25   exemption was proper; (4) Mr. Cuevas was the future beneficiary
26   of the Mother’s Trust and was entitled to the homestead
27   exemption; (5) the Chapter 13 Case was not filed in bad faith
28   when it followed the Chapter 7 Case; (6) the proposed chapter 13

                                        7
 1   plan and the need for discharge were not shams; and
 2   (7) Mr. Koebel’s positions were meritorious and he did not make
 3   any false or misleading statements.
 4        On January 20, 2016, a three-judge panel of bankruptcy
 5   judges from the Central District of California held a hearing
 6   regarding the suggested disciplinary action against Mr. Koebel.
 7   See United States Bankruptcy Court for the Central District of
 8   California Fourth Amended General Order 96-05.   By order
 9   (“Disciplinary Order”) entered May 17, 2016, the disciplinary
10   panel held that: (1) Mr. Koebel shall be suspended from filing
11   any new case or proceeding before the United States Bankruptcy
12   Court for the Central District of California for a period of
13   180 days from the entry of the order, followed by a probation
14   period of four and a half years; (2) as a condition to filing any
15   new case following the suspension period, Mr. Koebel shall file a
16   declaration confirming that he has paid the outstanding sanctions
17   against him; (3) if the court sanctions Mr. Koebel in an amount
18   of $1,000 or greater during the suspension or probation periods,
19   Mr. Koebel shall be suspended from all practice before the
20   bankruptcy court for the remainder of the suspension and
21   probation periods; (4) the Office of the United States Trustee
22   shall monitor Mr. Koebel’s compliance; and (5) Mr. Koebel shall
23   complete four hours of legal ethics training.
24        Mr. Koebel timely appealed the Disciplinary Order.
25                             JURISDICTION
26        The bankruptcy disciplinary panel had jurisdiction pursuant
27   to 28 U.S.C. §§ 1334 and 157(b)(1) and (2)(A).   See
28   In re Brooks-Hamilton, 400 B.R. 238, 244-45 (9th Cir. BAP 2009).

                                     8
 1   We have jurisdiction under 28 U.S.C. § 158.    See
 2   In re Disciplinary Proceeding of Greenfield, BAP
 3   No. CC–13–1006–KiTaKu, 2013 WL 5525738, at *7 (9th Cir. BAP
 4   Oct. 1, 2013); In re Brooks-Hamilton, 400 B.R. at 245.
 5                                  ISSUE
 6        Whether the bankruptcy disciplinary panel erred in
 7   disciplining Mr. Koebel by suspending him for 180 days and
 8   placing him on probation for four and a half years.
 9                           STANDARD OF REVIEW
10        We review sanctions and the terms of a disciplinary order
11   for abuse of discretion.   Similarly, the bankruptcy court’s
12   choice of sanction is reviewed for abuse of discretion.
13   In re Nguyen, 447 B.R. 268, 276 (9th Cir. BAP 2011) (citations
14   omitted).   Accordingly, we reverse only where the bankruptcy
15   court applied an incorrect legal rule or where its application of
16   the law to the facts was illogical, implausible, or without
17   support in inferences that may be drawn from the record.   United
18   States v. Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009) (en banc).
19                               DISCUSSION
20   A.   Mr. Koebel’s brief on appeal is woefully deficient and fails
          to comply with the applicable rules.
21
22        Mr. Koebel’s opening brief is facially deficient and flouts
23   even the most basic rules for appellate briefs.
24        It does not contain a statement of issues on appeal, table
25   of contents, table of authorities, jurisdictional statement,
26   factual background, or even a discussion of the disciplinary
27   board’s asserted errors.   See Rule 8014(a).   Instead of actually
28   bothering to state any relevant argument on appeal, Mr. Koebel

                                      9
 1   directs us to review dozens of documents in his excerpts of
 2   record with the cavalier claim that he incorporates them all by
 3   reference.   He even purports to incorporate by reference over
 4   twenty documents (and the entire excerpt of record filed in the
 5   Related Appeals) and “any and all arguments already raised and
 6   those not yet raised.”   (Emphasis added.)
 7        Such a deficient brief – particularly when submitted by a
 8   licensed attorney - demonstrates a lack of respect for the
 9   judicial process and carelessness or indifference toward the
10   preparation of this appeal.   We could strike the opening brief
11   and dismiss the appeal or summarily affirm.   See Morrissey v.
12   Stuteville (In re Morrissey), 349 F.3d 1187, 1190 (9th Cir. 2003)
13   (holding that the BAP did not abuse its discretion in employing
14   summary affirmance as a sanction for appellant’s failure to
15   include a statement of appellate jurisdiction, an intelligible
16   statement of the issues presented, a statement of the case, and
17   citations to the authorities, statutes, and parts of the record
18   relied upon); N/S Corp. v. Liberty Mut. Ins. Co., 127 F.3d 1145,
19   1146 (9th Cir. 1997) (dismissing the appeal for failure to
20   include a statement of the standard of review and citations to
21   the record and for exceeding the page and word limit).
22        As discussed below, even considering the scant arguments
23   raised in the opening brief, we do not find any merit in
24   Mr. Koebel’s appeal.
25   B.   Mr. Koebel fails to identify or establish any error in the
          Disciplinary Order.
26
27        Our attempt to review the merits of Mr. Koebel’s appeal of
28   the disciplinary panel’s decision is futile, not only for the

                                     10
 1   reasons stated above, but because Mr. Koebel neglects to actually
 2   argue any error.
 3        Normally, “[i]n reviewing attorney disciplinary sanctions we
 4   determine whether (1) the disciplinary proceeding is fair,
 5   (2) the evidence supports the findings, and (3) the penalty
 6   imposed was reasonable.”    In re Nguyen, 447 B.R. at 276.
 7   Mr. Koebel does not address the Disciplinary Order in any
 8   meaningful way, but instead focuses almost exclusively on why the
 9   bankruptcy court should not have dismissed the Chapter 13 Case or
10   sanctioned him.    However, the Panel has already decided those
11   issues in the Related Appeals when it affirmed the bankruptcy
12   court’s dismissal order and sanctions order.    See Leslie Salt Co.
13   v. United States, 55 F.3d 1388, 1392 (9th Cir. 1995) (“Under law
14   of the case doctrine, however, one panel of an appellate court
15   will not reconsider matters resolved in a prior appeal to another
16   panel in the same case.”).
17        Mr. Koebel conceded at oral argument that his arguments in
18   this appeal were the same as those that the Panel rejected in the
19   Related Appeals and that the October 5 decision is binding in
20   this appeal.   He admitted that he left himself “defenseless” by
21   neglecting to address the Disciplinary Order against him and
22   instead only focusing on the dismissal of the Chapter 13 Case.4
23
          4
24          Mr. Koebel implied at oral argument that he already knew
     that the members of this Panel would rule against him because one
25   of the panel members was on the BAP panel that considered the
26   Related Appeals. As a member of this Panel informed Mr. Koebel,
     the panel members consider each appeal on its own merits and
27   without any preconceived bias. But because Mr. Koebel chose to
     leave himself “defenseless” and not address the Disciplinary
28                                                      (continued...)

                                      11
 1        Mr. Koebel only refers to the disciplinary panel in one
 2   sentence at the end of his opening brief.   He does not point to
 3   any error or offer any legal analysis of the Disciplinary Order.
 4   We will not review arguments on appeal that are not distinctly
 5   argued or supported by the record, nor will we comb through the
 6   dozens of documents “incorporated by reference” to make
 7   Mr. Koebel’s arguments for him.    See Christian Legal Soc. Chapter
 8   of Univ. of Cal. v. Wu, 626 F.3d 483, 487 (9th Cir. 2010) (an
 9   appellate court “won’t consider matters on appeal that are not
10   specifically and distinctly argued in appellant’s opening
11   brief”).
12        If anything, Mr. Koebel’s cavalier approach to this appeal
13   confirms that the disciplinary panel was right.
14                               CONCLUSION
15        For the reasons set forth above, we find no error with the
16   Disciplinary Order.   Accordingly, we AFFIRM.
17
18
19
20
21
22
23
24
25
26
          4
27         (...continued)
     Order, he virtually ensured that we would affirm the Disciplinary
28   Order.

                                       12